970 So. 2d 982 (2007)
STATE of Louisiana
v.
Benyale DAVIS.
No. 2007-KO-1208.
Supreme Court of Louisiana.
December 14, 2007.
PER CURIAM.
Granted. Although the trial court sought to conform defendant's sentence to the requirements of La.R.S. 15:529.1(G) by amending the sentence originally imposed to deny eligibility for probation or suspension of sentence on the entire term of imprisonment, the court went too far when it also eliminated parole eligibility on the entire term of imprisonment. La.R.S. 15:529.1(G) does not purport to restrict parole eligibility on any habitual offender sentence, and the underlying offense of conviction, possession of cocaine with intent to distribute, subjects the offender to a sentence imposed without benefit of suspension of sentence, probation, and parole, *983 only on the mandatory minimum term of imprisonment of two years at hard labor. La.R.S. 40:967(B)(4)(b). Accordingly, defendant's sentence is amended to provide that he serve 30 years imprisonment at hard labor without benefit of probation or suspension of sentence, and without benefit of parole on the first two years of the sentence. In all other respects, the application is denied.